NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 02 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

LORENE FOREMAN; EARNEST A.                       No. 14-55124
FOREMAN,
                                                 D.C. No. 3:11-cv-01187-MMA-
               Plaintiffs - Appellants,          RBB

 v.
                                                 MEMORANDUM*
ROBERT FREEDMAN, an individual; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Lorene and Earnest A. Foreman appeal pro se from the district court’s

summary judgment in their action alleging claims under the Americans with

Disabilities Act (“ADA”) and the Fair Housing Act (“FHA”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Lopez v. Smith, 203
F.3d 1122, 1131 (9th Cir. 2000) (en banc). We affirm.

      Even assuming a cause of action could be alleged based on disability or

handicap, the district court properly granted summary judgment because the

Foremans failed to raise a genuine dispute of material fact as to whether their

physical impairments qualify as disabilities under the ADA or handicaps under the

FHA. See 42 U.S.C. § 12102(2) (defining disability under the ADA as a “physical

or mental impairment that substantially limits one or more [of a person’s] major

life activities”); 42 U.S.C. § 3602(h)(1) (same definition for handicap under the

FHA); see also Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d
1047, 1061 (9th Cir. 2011) (“To survive summary judgment, a plaintiff must set

forth non-speculative evidence of specific facts, not sweeping conclusory

allegations.”).

      The district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over the Foremans’ state law claims and dismissing them

without prejudice. See 28 U.S.C. § 1367(c)(3); Parra v. PacifiCare of Ariz., Inc.,

715 F.3d 1146, 1156 (9th Cir. 2013) (once a district court dismisses the only

claims over which it had original jurisdiction, it does not abuse its discretion in

dismissing the remaining state law claims).


                                           2                                      14-55124
      The district court did not abuse its discretion by denying the Foremans’

motions for appointment of counsel because the Foremans failed to demonstrate

extraordinary circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.

2009) (setting forth standard of review and exceptional circumstances requirement

for appointment of counsel).

      We reject as without merit the Foremans’ contention that defendants refused

to answer interrogatories.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                      14-55124